

116 HR 6924 IH: At-Home Testing Prize Competitions Act of 2020
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6924IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Beyer (for himself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Director of the National Institutes of Health to establish prize competitions to incentivize research by institutions of higher education on at-home testing for the detection of current infection with the virus that causes COVID–19, and for other purposes.1.Short titleThis Act may be cited as the At-Home Testing Prize Competitions Act of 2020. 2.FindingsCongress finds the following:(1)Prize competitions have been used throughout America’s history, dating back to the designing of the United States Capitol Building in 1792.(2)The America COMPETES Reauthorization Act of 2010 granted authority for Federal agencies to carry out prize competitions in order to stimulate innovation to advance each agency’s mission.(3)Prize competitions provide a benefit to the American people by providing a high reward return on taxpayer dollars.(4)Since 2010, Federal agencies have conducted nearly 1,000 prize competitions to help address some of our Nation’s greatest challenges.(5)In order to mitigate the spread of COVID–19, Americans needs access to rapid diagnostic testing in their homes.(6)At-home infectious disease tests provide results in real time, rather than in hours or days.(7)Infectious disease tests are useful in resource-limited situations where there may not be access to a central laboratory or where infrastructure is limited for transporting samples. At-home infectious disease tests can also lead to prompter treatment, which can prevent infections from spreading.(8)Although other Federal agencies are currently involved in supporting and conducting research into at-home testing, research spurred by prize competitions at the National Institutes of Health in consultation with the National Institute of Standards and Technology can have broader benefits for the American public.(9)The National Institute of Standards and Technology, due to its expertise in materials measurement, including for DNA and other biological materials, is well positioned to support the National Institutes of Health in the development of reference materials and best practices for the assessment and validation of COVID–19 test results.3.Establishment of prize competition for research on COVID–19 at-home testing(a)In generalThe Director of the National Institutes of Health, in consultation with the Director of the National Institute of Standards and Technology, shall carry out prize competitions pursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) to incentivize research by institutions of higher education on at-home testing for the detection of current infection with the virus that causes COVID–19.(b)RequirementsTo be eligible for funding under this section, the at-home testing subject to the proposed research must be capable of—(1)being self-administered; and(2)producing results in 30 minutes or less.(c)TimingThe Director of the National Institutes of Health shall—(1)publicize at least one prize competition pursuant to subsection (a) within 30 days after the date of enactment of this Act; and(2)publicize additional prize competitions pursuant to subsection (a) as determined appropriate by the Director.(d)NIST assistanceThe Director of the National Institute of Standards and Technology shall provide assistance to the Director of the National Institutes of Health on developing validation protocols and standards for testing developed pursuant to this section. 